Citation Nr: 0200268	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of an 
injury of the right eye.

4.  Entitlement to a rating in excess of 20 percent for 
arthritis of the thoracic spine with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded in March 2001 in order to 
afford the veteran an opportunity for a Travel Board hearing 
before a member of the Board.  The veteran elected to appear 
at a video teleconference hearing in December 2001.  The 
hearing was held with the veteran appearing at the VARO in 
Louisville, Kentucky.  

The veteran also submitted additional evidence after his 
hearing.  The evidence was received at the Board in December 
2001, along with a waiver of consideration by the agency of 
original jurisdiction.  Accordingly, it will be considered by 
the Board in its appellate review.  38 C.F.R. § 20.1304(c) 
(2001).

Finally, the veteran submitted a motion to advance his case 
on the docket in December 2001.  The veteran's motion was 
granted and he was notified of that action in December 2001.



REMAND

At the outset, the Board notes that the veteran's case was 
advanced on the docket because of his claim of impaired 
health.  The Board regrets that a remand is necessary in this 
case and will cause a delay.  However, in order to provide 
the veteran with a full and fair adjudication of his claims, 
additional development is required.

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The veteran is seeking to establish entitlement to service 
connection for a heart condition, COPD, and residuals of an 
injury to the right eye.  The RO originally denied the 
veteran's claims as not well grounded because there was no 
evidence of any of the claimed conditions in service.  The 
service medical records (SMRs) contain evidence of an 
irregular echocardiogram (EKG) in March 1974 that found 
voltage criteria suggestive of left ventricular hypertrophy.  
A subsequent EKG in 1978 was interpreted to be within normal 
limits.  The evidence of record shows that a heart condition 
was first diagnosed in 1995, approximately 18 years after the 
veteran's retirement.  This diagnosis was contained in 
treatment records from the U. S. Air Force (USAF) hospital at 
Wright-Patterson Air Force Base (WPAFB).

The SMRs are negative for any diagnosis of a lung condition, 
to include COPD.  A comment by a military examiner on an 
occupational medicine physical examination, dated in 
September 1971, noted that the veteran complained of being 
short of breath and that this was probably due to smoking.  
Postservice medical evidence provides a diagnosis of COPD 
according to the VA examination report dated in June 1998 and 
additional medical records from the hospital at WPAFB.

In regard to the veteran's right eye, the veteran was treated 
for welding burns of both eyes in 1965.  The SMRs contain a 
number of entries pertaining to the left eye; however, there 
is no indication of any further injury to the right eye in 
service.  There is postservice evidence of injuries to the 
right eye beginning in 1982.  

The veteran was afforded a VA examination in June 1998, which 
provided diagnoses regarding the veteran's heart and lung 
problems.  No opinion was provided as to the possible 
etiology of the diagnoses.  No disability of the right eye 
was determined at that time.  The veteran was noted to 
require glasses due to a decrease in visual acuity.

The veteran submitted a letter from A. Ochoa, M.D., Captain, 
USAF, Medical Corps (MC), dated in February 1999.  Dr. Ochoa 
noted that the veteran had been admitted to the WPAFB 
hospital for treatment of congestive heart failure in 
November 1998.  Dr. Ochoa stated that the veteran underwent 
an extensive evaluation.  He also opined that the veteran's 
heart and lung illnesses "may have initially begun while on 
active duty in the Air Force, but a direct relationship 
between his Air Force duties and his illness has not been 
established."  The records from WPAFB do not include a 
summary of the treatment cited by Dr. Ochoa.  A copy of the 
records for that treatment, and any outstanding treatment 
records, should be obtained and associated with the claims 
folder.

The veteran's claim for a higher evaluation for arthritis of 
the thoracic spine with lumbosacral strain is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran has expressed his disagreement 
with the original 10 percent rating and has perfected an 
appeal in that regard, the issue remains on appeal as long as 
there is a higher rating available.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In regard to the veteran's back disability, the Board notes 
that the veteran was originally granted service connection 
and assigned a 10 percent disability rating in November 1998.  
The disability was described as back pain with arthritis of 
the left thoracic (T) third (3rd) vertebra (T3).  The 
veteran's disability rating was later increased to 20 percent 
as indicated in a supplemental statement of the case, dated 
in November 1999.  The disability was then described as 
arthritis of the thoracic and lumbar spine

The November 1998 rating decision used Diagnostic Codes 5003-
5295 to identify the veteran's back disability.  Diagnostic 
Code 5003 pertains to ratings for degenerative arthritis, 
while Diagnostic Code 5295 relates to ratings involving 
lumbosacral strain.  38 C.F.R. § 4.71a (2001).  In November 
1999, the RO retained Diagnostic Code 5003 but changed the 
second diagnostic code to 5292, which pertains to 
disabilities involving limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As the 
veteran was originally granted service connection for a 
thoracic spine disability, the RO should review the evidence 
of record to determine if separate disability ratings for the 
thoracic and lumbar spine are in order.

Further, the veteran testified at his hearings that he takes 
Percocet for his back pain.  He also submitted a letter from 
M. F. Trexler, Captain, USAF, MC, dated in December 2001.  
Dr. Trexler confirmed that the veteran was taking Percocet, 
as well as chronic Morphine in order to treat his back pain 
due to degenerative joint disease.  Dr. Trexler indicated 
that the veteran had been evaluated in the pain clinic at 
WPAFB.  Those records should also be obtained and associated 
with the claims folder. 

Consideration of a higher rating for a service-connected 
orthopedic disability includes evaluating various aspects of 
functional loss and the effects of disability upon the 
person's ordinary activity.  This requires a thorough medical 
examination which fully portrays the functional loss with 
respect to such elements as excursion, strength, speed, 
coordination, and endurance, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse, depending upon the type of disability 
involved.  38 C.F.R. §§ 4.40, 4.45 (2001).  See also DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (holding that 
examination report must account for functional loss due to 
pain).  The Board is of the opinion that a thorough and 
contemporaneous examination would be of assistance in this 
case, especially since the last VA examination occurred in 
March 1999.

The veteran testified in December 2001 that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
The administrative decision granting the veteran benefits, as 
well as the medical records relied on should be requested 
from the SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, the veteran's representative stated at the December 
2001 hearing that the veteran served three tours of duty in 
Vietnam and had received two Purple Heart medals.  The 
veteran testified that he served with a combat construction 
unit and that he was shot twice while in Vietnam.  The 
veteran's personnel file from the Air Force reflects that he 
served as a vehicle body repairman in Vietnam from April 1969 
to February 1970.  There are no other tours of duty for 
Vietnam listed in the available records.  There is no 
indication that the veteran was awarded the Purple Heart 
medal.  The SMRs do not document any type of wound or 
residual scar during the period of time he served in Vietnam 
or on subsequent physical examination reports.

The Board notes that there is a National Archives (NA) Form 
13059 from the National Personnel Records Center (NPRC) in 
the claims folder dated in September 1997.  The NA Form 13059 
lists several awards that the veteran is entitled to wear.  A 
block on the lower left-hand corner of the form lists several 
awards as "missing."  These include a Special Forces 
Outstanding Award [sic], two Purple Hearts with oak leaf 
clusters, Red Horse Presidential Unit Citation Award, and 
Korean Service Award.  It is not clear whether the notation 
that these awards are missing is an official statement that 
the veteran is entitled to them and has not yet received them 
or simply a listing of awards identified by the veteran and 
not yet verified by the NPRC.

The veteran should be advised that if he wishes to assert a 
presumption of incurrence in service of the conditions 
claimed for service connection under 38 U.S.C.A. § 1154(b) 
(West 1991) he should provide evidence that he served in 
combat, to include entitlement to the awards noted on the NA 
Form 13059.  

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disability since April 1998 and 
his claimed conditions since his 
retirement from active duty in October 
1978.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should then be afforded 
appropriate VA examinations to assess 
the disabling effects of his service-
connected back disability, and to 
evaluate his remaining claims of service 
connection.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  As 
to the veteran's orthopedic disability, 
the report of examination should be 
comprehensive and include a detailed 
account of all manifestations of any 
thoracic-lumbar spine disorder found to 
be present, to include functional loss 
due to flare-ups, fatigability, 
incoordination, and pain on movements.

With regard to the veteran's heart and 
lung claims, the examiner should express 
an opinion as to whether it is as least 
as likely as not that each diagnosed 
condition is related to service.  

With regard to the residuals of an injury 
to the right eye claim, if there is a 
diagnosed disability, the examiner is 
also requested to express an opinion as 
to whether such diagnosed disability is 
related to service.  As with the other 
service connection issues, each opinion 
should be stated in terms of the medical 
probabilities that the diagnosed 
disability is related to the veteran's 
military service.

4.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If not, the 
report(s) should be returned for 
necessary corrective action, as 
appropriate. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159).

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


